Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 1 of 8




                     EXHIBIT A
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 2 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 3 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 4 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 5 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 6 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 7 of 8
Case 3:20-cv-01891-CRB Document 182-1 Filed 05/06/20 Page 8 of 8
